NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/939,444 filed 22 November 2019.

Response to Amendment
	Replacement drawing sheets for Figures 2-4 were received on 02 June 2022 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 02 June 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 02 June 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 02 June 2022.
	The rejections of claims 1-9 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 02 June 2022 and have been withdrawn.
	Claims 8 and 10 have been canceled. New claims 11-21 have been added.
	Claims 1-7, 9, and 11-21, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS:
Claim 1, lines 16-17, “within in the hole” is amended to read --within the hole--
Claim 11, line 10, “attachable to handle” is amended to read --attachable to the handle--
Claim 18, line 3, “of upper portion” is amended to read --of the upper portion--
Claim 19, line 2, “cylindrical base portion “ is amended to read --the cylindrical base portion--
Claim 21, line 10, “within in” is amended to read --within--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the internal and external threads of the shaft and shaft receiver and the function of the catch and latch inhibiting rotation of the shaft and shaft receiver.

The closest prior art of record includes Chen (US 2010/0190619).
Regarding independent claim 1, Chen teaches an exercise device (adjustable kettlebell 1) for grasping by a person's hand and for holding one or more weights, comprising: a rigid handle (handle 12) having a lower end and an upper end, the upper end adapted for grasping by the person's hand (Fig. 1); a weight attachment mechanism having a shaft receiver (fastening device 4) at a lower end of the rigid handle and a rigid shaft (shaft 10) that is receivable within the shaft receiver and adapted to receive one or more weights (weight members 30) thereon (Fig. 1), wherein the shaft receiver defines … a hole (channel 42) extending through a sidewall of the shaft receiver, wherein the rigid shaft defines … and an axially extending catch (teeth 19), and wherein the rigid shaft is attachable to the shaft receiver by inserting the rigid shaft into the shaft receiver …; a weight stop (base plate 20) projecting away from a bottom end of the rigid shaft and adapted to prevent the weights from sliding off of the rigid shaft (Fig. 1); and a latch (latch 43) pivotally attached to the shaft receiver so that the latch is movable within in the hole to engage with the catch…
Chen fails to teach wherein the shaft receiver defines internal helical thread, wherein the rigid shaft defines external helical threads, wherein the rigid shaft is attachable to the shaft receiver by inserting the rigid shaft into the shaft receiver and rotating the rigid shaft in a first direction so that the internal and external threads screw together, and wherein the latch is movable within the hole to engage with the catch to inhibit rotation of the shaft in a second direction opposite the first direction and to release with the catch to allow removal of the rigid shaft from the shaft receiver.

Regarding independent claims 11 and 21, Chen teaches an exercise device (adjustable kettlebell 1) for grasping by a person's hand and for holding one or more weights (weight members 30), comprising: a handle (handle 12) including a cylindrical base portion (sliding member 40) and a grasping portion (handle 12), the cylindrical base portion having an outer circumferential surface and having an inner circumferential surface…, wherein the base portion further defines a hole (channel 42) extending from the outer surface to the inner surface (Figs. 3, 4); a weight holder including a shaft (shaft 10) adapted to receive one or more weights (weight members 30) and a weight stop (base plate 20) attached to a lower end of the shaft and adapted to prevent the one or more weights from sliding off of the shaft (Fig. 1), the shaft including an upper portion … defining an axially extending catch (teeth 19), wherein the weight holder is attachable to [the] handle by inserting the upper portion of the shaft into the base portion…; and a latch (latch 43) including an end pivotally attached to the outer circumferential surface of the base portion and a … tip receivable through the hole to engage with the catch (Figs. 1-4)…
Chen fails to disclose wherein the cylindrical base portion has an inner circumferential surface defining internal helical threads, wherein the shaft includes an upper portion defining external helical threads, wherein the weight holder is attachable to the handle by rotating the shaft in a first direction so that the internal and external threads screw together, and wherein the latch has a curved tip receivable through the hole to engage with the catch to inhibit rotation of the shaft in a second direction opposite the first direction to secure the weight holder to the handle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784